Citation Nr: 0501911	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

It was concluded by the Board of Veterans' Appeals (Board) in 
January 2004 that new and material evidence had been 
submitted; and this case was reopened and remanded to the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) for development.  The case is again 
before the Board for adjudication.

A motion to advance this case on the Board's docket, which is 
dated January 5, 2005, was granted by the Board on January 
11, 2005 for good cause shown.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2004).  


FINDING OF FACT

The veteran does not have low back disability that is related 
to military service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In June 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection for a 
disability.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that the veteran 
could send in additional evidence or tell VA about any 
additional information or evidence that he wanted VA to get 
for him.  Additional information was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA did not specifically ask in June 2002 for all evidence in 
the veteran's possession.  The veteran, however, by failing 
to reply to requests for information about any additional 
evidence not of record, has stated sub silentio that he 
neither has nor knows of any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the appellant simply because VA did not 
explicitly ask him to submit all evidence in his possession.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that the veteran has been provided VA examinations, 
with the most recent VA examination in June 2004.  


The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual Background

Copies of service medical records from February 1943 to 
January 1946 are on file.  There is no notation of a low back 
disability prior to January 1946.  It was noted on discharge 
examination in January 1946 that the veteran had injured his 
back in New Guinea in 1945 and was sent to the Dispensary.  
On physical examination in January 1946, no musculoskeletal 
defects were found; there were "no findings on back 
injury."  

The veteran was hospitalized at a VA hospital in December 
1950 with complaints of recurrent low back pain.  X-rays of 
the lumbar spine and pelvis, with spot films of the 
lumbosacral spine, showed no evidence of gross abnormality.  
The diagnosis was acute lumbosacral strain, recurrent, 
treated, improved.

Private treatment records from July 1985 to May 2002 reveal 
that a computerized tomography scan (CT) of the lumbar spine 
in June 1991 showed degenerative disc changes at L4-5 and L1-
2, in addition to left foraminal stenosis at L5-S1.  In May 
2000, the veteran reported that he had injured his back in 
service, with periodic pain ever since, and had aggravated 
his back pain three years earlier while moving furniture.  A 
July 2000 magnetic resonance imaging (MRI) of the lumbar 
spine showed diffuse disc bulges at L3-4 and L4-5 with 
moderate central stenosis and mild bilateral foraminal 
stenosis at the L4-5 level.  

According to an August 2001 medical report from S. 
Rosenblatt, M.D., the veteran gave a history of low back pain 
since service.  The assessment was lumbar stenosis, 
predominantly at L3-4.

A January 2002 statement from L.J. Cerullo, M.D., reveals 
that the veteran was being treated for degenerative disc 
disease of the lumbar spine, which the veteran said began in 
service.  Based on the veteran's history, Dr. Cerullo 
concluded that it was possible that the veteran's back 
problems began in service.

According to a July 2002 statement from J.M. Sultan, M.D., 
who had treated the veteran since 1984, the veteran had a 
history of chronic lower back problems dating back to an 
injury in service.  Dr. Sultan concluded that the veteran's 
lower back problems dated back to his military service.

The veteran was examined by VA in August 2002.  After 
reviewing the claims file and examining the veteran, the 
examiner concluded that there was no medical evidence of a 
causal connection between the veteran's current low back 
disability and his military service as no back disability was 
found on discharge physical examination in January 1946, the 
medical evidence of his recent back problems did not begin 
until 1997, and his degenerative disc disease of L5-S1 and 
spinal stenosis at L3-L4 were not unusual in a man of the 
veteran's age.

The veteran was examined again by the same VA physician in 
June 2004, with review of the prior evidence on file.  The 
diagnosis continued to be degenerative disc disease at L3-L4 
and L5-S1, with stenosis at L3-L4.  The examiner concluded 
that 

[w]ith the lack of further documentation 
I find no specific relationship 
whatsoever between his current condition 
and the complaint of low back pain while 
on active duty more than 67 years ago.  
My final decision is that there is no 
direct relationship between his period of 
military service from 1943 to 1946 and 
the current condition of his spine.  

According to an August 2004 statement from Dr. Cerullo, he 
had initially seen the veteran in September 2001, at which 
time the veteran gave a history of low back pain that began 
in service with occasional flare-ups since service.  Dr. 
Cerullo noted the results of the July 2000 MRI scan and 
opined that, "[s]ince his symptoms began while he was 
serving in the Armed Forces, it is more than likely that this 
was the cause of his back problem."

Analysis

The veteran contends that he injured his low back in service 
and that he has had low back problems ever since.  As noted 
above, in order to warrant entitlement to service connection 
for a specific disability, there must be medical evidence of 
a disability in service, evidence of a current disability, 
and a medical opinion linking the disability in service to 
the current disability.

In this case, there is a notation of a back injury in 
service, although no back disability was found on discharge 
physical evaluation.  Recent medical evidence shows that the 
veteran currently has degenerative disease of the low back.  

With respect to nexus medical evidence, the Board notes that 
there is medical nexus evidence both for and against the 
issue of whether the veteran's current veteran's low back 
disability is related to his military service.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001)

The nexus evidence in favor of the claim consists of January 
2002 and August 2004 statements from Dr. Cerullo and a July 
2002 statement from Dr. Sultan.  Dr. Cerullo initially saw 
the veteran in September 2001 and said in January 2002 that 
it was possible, based on the history provided by the 
veteran, that the veteran's current back disability began in 
service.  Dr. Cerullo concluded in August 2004 that it was 
more likely than not that the veteran's current back 
disability began in service.  Dr. Sultan also concluded, 
citing only the veteran's medical history, that the veteran's 
current back problem was related to service injury.

The medical reports against the veteran's claim are the 
August 2002 and June 2004 VA opinions that conclude that the 
veteran's current back disability is not etiologically 
related to service because no back disability was found on 
discharge physical examination, the medical evidence of his 
recent back problems did not begin until many years after 
service discharge, and his degenerative disc disease of L5-S1 
and spinal stenosis at L3-L4 are not unusual in a man of the 
veteran's age.

The Board accords greater probative value to the August 2002 
and June 2004 VA examinations and opinions because the VA 
examiner based his conclusions on a comprehensive review of 
the veteran's medical history and records and provided 
supporting rationale.  Despite the notation of a back injury 
on discharge examination in January 1946, the VA examiner 
pointed out that there were no prior treatment records of a 
back disability in service and that no back disability was 
found on the January 1946 discharge physical examination.  
The examiner opined that, from his prior medical experience, 
the recent findings of degenerative disc disease and spinal 
stenosis of the lumbosacral spine were not unusual in a man 
of the veteran's age.  The VA examiner also noted that the 
only post-service clinical evidence of a back disability 
prior to recent findings was in December 1950, which shows a 
significant gap in continuity of treatment.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).

On the other hand, the Board does not accord as much 
probative value to the private medical opinions in favor of 
the veteran's claim from the private as the opinions are 
based on the history provided by the veteran and recent 
findings, and not on an analysis of the complete medical 
evidence.  Although it has been contended that the private 
reports are more credible than the recent VA examination 
reports because the private doctors are more familiar with 
the veteran's back disability, the Board would point out that 
the private physicians did not base their findings on the 
medical evidence, including service medical records, as a 
whole.

In fact, while Dr. Cerullo initially concluded in January 
2002 that, based on the history given by the veteran, it was 
"possible" that the veteran's current back 
disability started in service, he concluded in August 2004, 
again based primarily on 


the veteran's history of low back pain since service, that 
his current back disability "more than likely" was due to 
service.  In other words, there is no clear explanation 
provided, other than a reliance on the veteran's subjective 
history, as to why Dr. Cerullo changed his opinion of the 
causal relationship between the veteran's current disability 
and service from a possibility, which is speculative and 
insufficient to show a medical nexus, to a probability, which 
is not speculative.  Additionally, there is no indication 
that the private physicians were aware that there was no low 
back diagnosis in service or that the diagnosis in December 
1950 of back strain is different than the current diagnosis 
of degenerative disc disease; and there is no discussion of 
the relevance of the back injury the veteran incurred while 
moving furniture, as referred to in a May 2000 private report 
and noted by the VA physician, to his current back 
complaints.  

Despite the veteran's written contentions in support of his 
claim, it is now well established that lay statements cannot 
be used to establish a nexus between a current disability and 
service.  Although a lay statement can establish an event 
occurred in service, a layperson without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities, 
such as a back disability.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  The Board would also point out that although the 
veteran has contended that some of his service medical 
records are missing, the medical records on file are dating 
from February 1943 to January 1946 and appear to cover his 
entire military service.

Consequently, although there is current medical evidence of 
low back disability, and evidence of a back injury in 
service, as the preponderance of the evidence does not show a 
causal connection between the veteran's current low back 
disability and service, service connection for low back 
disability is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for low back disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


